Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to Application No. 17/041,925 filed 09/25/2020.  Claims 5-7 are pending and have been examined.
The information disclosure statement (IDS) submitted on 09/25/2020 was considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II, claims 5-7, in the reply filed on 08/16/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa et al. (JP 2008/294591), herein Furukawa, (citations refer to provided English translation) in view of Tsukagoshi (US 2018/0192153).
Consider claim 5, Furukawa clearly teaches a video display terminal apparatus that receives a stream including information of a video and a piece of audio and reproduces the video and the piece of audio, (Fig. 2, [0033]) wherein 

the video display terminal apparatus transmits, to a video insertion apparatus, information related to a size of a video display unit included in the video display terminal apparatus, and terminal information. (Television 30 transmits the content request including screen size information and television type, [0055], [0067].)

However, Furukawa does not explicitly teach terminal information including information related to a distance between the video display unit and a viewer.

In an analogous art, Tsukagoshi, which discloses a system for video distribution, clearly teaches terminal information including information related to a distance between the video display unit and a viewer. ([0053], [0112])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Furukawa by terminal information including information related to a distance between the video display unit and a viewer, as taught by Tsukagoshi, for the benefit of adjusting displayed information based on the distance.

claim 6, Furukawa combined with Tsukagoshi clearly teaches the information related to the size of the video display unit included in the terminal information is normalized to prescribed types of information. ([0047], [0048] Furukawa)

Consider claim 7, Furukawa combined with Tsukagoshi clearly teaches a user input apparatus, wherein in a case that an operation on a video inserted by the video insertion apparatus is input from the user input apparatus, change information corresponding to the video is transmitted to the video insertion apparatus. (User selects usage mode, [0052] Furukawa.)

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425